352 So. 2d 91 (1977)
William Edward BOSWELL, Sr., Appellant,
v.
Betsy Marie BOSWELL, Appellee.
No. 76-2728.
District Court of Appeal of Florida, Fourth District.
July 22, 1977.
S. Robert Zimmerman and William F. Sullivan, Pompano Beach, for appellant.
No appearance for appellee.
PER CURIAM.
Upon consideration of the record and brief of appellant, appellee having failed to provide the court with a brief, we determine the order of the trial court bearing date December 14, 1976 modifying alimony and adjudicating property rights to be void in its entirety for lack of the trial court to provide for alimony in the final judgment of dissolution of marriage or reserve jurisdiction for future determination. Weiss v. Weiss, 118 So. 2d 833 (Fla.3d DCA 1960). The change of property rights is also void for lack of jurisdiction. Finston v. Finston, 160 Fla. 935, 37 So. 2d 423 (1948). Accordingly, the order bearing date December 14, 1976 is reversed.
Reversed.
CROSS and DAUKSCH, JJ., concur.
ANSTEAD, J., concurs in conclusion only.